UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-7121


CURTIS RAY BROOKS,

                Petitioner - Appellant,

          v.

HAROLD CLARKE, Director, Virginia Department of Corrections,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:16-cv-00976-LMB-IDD)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Curtis Ray Brooks, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Curtis    Ray     Brooks   seeks    to    appeal       the    district   court’s

order dismissing as successive and unauthorized his 28 U.S.C.

§ 2254 (2012) petition.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(A)          (2012).             A     certificate     of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                     28 U.S.C. § 2253(c)(2)

(2012).     When the district court denies relief on the merits, a

prisoner     satisfies      this      standard        by      demonstrating      that

reasonable     jurists      would     find     that     the       district    court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                 When the district court

denies     relief      on   procedural        grounds,       the     prisoner     must

demonstrate     both    that    the   dispositive          procedural    ruling    is

debatable, and that the petition states a debatable claim of the

denial of a constitutional right.             Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Brooks has not made the requisite showing.                   Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis,     and    dismiss    the   appeal.         We     dispense    with    oral

argument because the facts and legal contentions are adequately



                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3